Statements by the President
I would like to pass on five pieces of news by way of preliminary remarks.
I would firstly like to touch on the situation in the Mediterranean, which, as we all know, is changing very rapidly. The European Parliament was and is ready to lend its support to democratic changes initiated by the citizens themselves, who are our European neighbours. When we hold our debate today on Tunisia, we will be discussing a partner country which has already taken the first steps on the path towards true democracy. Just a short while ago, I met the Tunisian Foreign Affairs Minister, and I was accompanied by five other Members of the European Parliament.
The situation in Egypt is different, and it is less certain which direction is being taken by the changes, which are already irreversible. These changes must not lose their momentum, however. Both countries have one thing in common: all the democratic forces urgently need to make every effort to undertake political reforms, and subsequently economic and social reforms. They also need to lay the groundwork for free and democratic elections, so that the people's demands for democracy do not go unanswered. We must also make it known - and we will do this during this part-session, both today and tomorrow during voting time - that democracy in neighbouring countries is just as important to the European Union as their stability. There is no choice between democracy and stability; both are imperative.
The second matter is that 20 January 2011 was the 20th anniversary of the Latvian 'Bloody Sunday', as the day is historically known. On this day, the pro-Soviet OMON units attacked strategic buildings in the capital of the newly-reborn state. Seven people lost their lives on the barricades defending Latvian independence, and many were injured.
On 29 January 2011, after a trial which was an affront to international standards, the Dutch and therefore EU citizen Zahra Bahrami was hanged in Iran. I would call on the Iranian authorities to clarify the charges made against Mrs Bahrami, and the opaque judicial procedure. The European Union holds the position that the death penalty can never be regarded as an act of justice.
On 26 January 2011, David Kato, a defender of human rights and civil rights activist, was murdered in Uganda. I would call on the Ugandan authorities to apprehend the perpetrators of this crime. We all deplore the fact that homosexuality continues to be regarded as a crime in this country.
Finally, my last piece of news: in connection with today's debate on preparation for the European Council on 4 February, I would like to inform you that on 8 February, or in other words next week, a meeting of the Conference of Presidents will take place that is open to all Members of Parliament. Mr Van Rompuy, President of the European Council, will be a guest at this special meeting, when he will present the conclusions of Friday's summit in accordance with the Treaty of Lisbon, which states that the President shall report on such matters to us.
Mr President, I hope that the House and you will allow me this short indulgence to congratulate you on the statement you have made on behalf of David Kato who was murdered in Uganda. He was, as you said, a human rights defender and he defended the rights of lesbian, gay and bisexual people.
I just wanted to say that here in this House we have passed a motion on what is happening in Uganda. It is vital that we support Ugandan civil society and remember that David was a giant who stood above those who preached hatred and discrimination, and we should remember his family at this sad time.
Thank you.